Citation Nr: 0611746	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-34 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for right parotid 
adenocarcinoma with postoperative neuroma, resected with 
impairment of the sensory divisions of the trigeminal nerve 
to the face, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1973.  This matter comes on appeal from a February 
2002 decision by the Portland, Oregon, VA Regional Office 
(RO).

At his personal hearing held in February 2006, the veteran 
raised issues not currently on appeal, including entitlement 
to service connection for bilateral kidney conditions, gout, 
vertigo, residuals of removal of half of the right lung, high 
blood pressure, and residuals of benign tumors of the left 
parotid and right armpit, and a total rating based on 
individual unemployability. These issues are referred to the 
RO for appropriate consideration.


FINDING OF FACT

The primary postoperative residual of a right parotidectomy 
is bilateral facial paralysis.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
postoperative residuals of a right parotidectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.119, Code 
7902-8207 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
October 2001, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The October 2001 letter 
effectively advised the veteran to let VA know if there is 
evidence or information that he thought would help support 
his claim. 

It is noted that the original rating decision on appeal was 
in February 2002.  Notice fully complying with the provisions 
of the VCAA was provided to the veteran in October 2001.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran and has obtained a 
VA examination addressing the disability at issue.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For 
the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  The RO 
will address the notice defect with respect to the rating 
and effective date elements when effectuating the award.  


Rating Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

It is important to note that the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107.

Thyroid gland, nontoxic adenoma of with disfigurement of the 
head or neck is evaluated as 20 percent disabling, while 
without disfigurement of the head or neck is evaluated as 
noncompensable.  Code 7902.

Note: If there are symptoms due to pressure on adjacent 
organs such as the trachea, larynx, or esophagus, evaluate 
under the diagnostic code for disability of that organ, if 
doing so would result in a higher evaluation than using this 
diagnostic code. 

38 C.F.R. § 4.124a:  Disability from lesions of peripheral 
portions of first, second, third, fourth, sixth, and eighth 
nerves will be rated under the Organs of Special Sense. The 
ratings for the cranial nerves are for unilateral 
involvement; when bilateral, combine but without the 
bilateral factor.

Paralysis of the seventh (facial) cranial nerve is rated as 
follows:

		Complete.....	 30
		Incomplete, severe	 20
		Incomplete, moderate	 10

	Note: Dependent upon relative loss of innervation of 
facial muscles.
Code 8207


Analysis

In reaching its decision, the Board has reviewed all of the 
pertinent evidence of record, to include VA outpatient 
reports, the transcript of a personal hearing held in 
February 2006, several statement submitted by the veteran, 
September 2003 statements from the veteran's brothers, a 
December 1999 statement from Randall S. Henry, M.D., and the 
reports of several VA examinations, most recently in February 
2002 and March and May 2005.

Ear, nose and throat examination at a VA outpatient clinic in 
March 2005 indicates that the right parotidectomy scar was 
well-healed. The right parotid bed and neck were supple, and 
no masses or tenderness was evident.

The examining physicians in February 2002 and May 2005 agreed 
that the primary residual of the right parotidectomy and 
subsequent neuroma excisions was bilateral facial paralysis. 
Both examiners also noted atrophy of the left 
sternocleidomastoid, which was thought to be related to a 
left parotidectomy, which is not a service connection 
disability. The facial sensory loss reported by the veteran 
was described as nonphysiologic, and it was thought to be a 
functional embellishment on his part. Other abnormal 
findings, to include a venous anomaly at the right 
cerebellopopntine angle, are not to be shown to be related to 
the service-connected disability.

The current 20 percent evaluation is the maximum provided 
under Code 7902. The more appropriate diagnostic code is 
8207, which addresses impairment of the trigeminal nerve, the 
7th cranial nerve. The bilateral facial paralysis discussed 
above was described in May 2005 as mild in degree. Under Code 
8207, this degree of impairment can be considered no more 
than moderate and incomplete, warranting 10 percent 
evaluations each for the right and left sides. Accordingly, 
the combined 20 percent evaluation now in effect is 
appropriate, and the record provides no basis for a higher 
evaluation. 
 
Finally, the Board has taken into account the testimony 
provided by the veteran and the statement submitted on his 
behalf by his brothers.  Although is undisputed that a 
layperson is competent to offer evidence as to facts within 
his or her personal knowledge, without the appropriate 
medical training or expertise, a layperson is not competent 
to render an opinion on a medical matter, such as, in this 
case, the symptoms and findings which are the postoperative 
residuals of a right parotidectomy.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, the 
assertions by the veteran and his siblings have limited 
probative value.  The statement from Dr. Henry offers no 
specific details concerning the condition under 
consideration.

Accordingly, given the extent of the functional impairment 
attributable to the service-connected disability at issue, no 
increase in the present 20 percent evaluation is in order. 
The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.119, Code 7902-
8207.

ORDER

An evaluation greater than 20 percent for postoperative 
residuals of a right parotidectomy is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


